UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7783



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM SHORTER, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-98-192-A)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Shorter, Jr., Appellant Pro Se. Morris Rudolph Parker,
Jr., Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Shorter, Jr., filed an appeal on July 17, 2002, in a

district court case in which he challenges his sentence. The notice

of appeal does not identify an order from which he appeals. We have

examined the notice of appeal and the record in the district court

action and find no underlying order to review.

     We therefore dismiss the appeal. We deny all Shorter’s pending

motions. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2